


110 HRES 618 IH: Recognizing the importance of addressing

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 618
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Payne (for
			 himself, Ms. Lee,
			 Mr. Lewis of Georgia,
			 Mr. Conyers,
			 Mr. Rush, Mr. McGovern, Mr.
			 Honda, and Ms. Solis)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the importance of addressing
		  the plight of Afro-Colombians.
	
	
		Whereas Afro-Colombians have experienced economic, social,
			 and political injustices, as a result of their skin color and ancestry and have
			 been targets of violence and intimidation;
		Whereas Afro-Colombians today compromise over 25 percent
			 of Colombia’s population—the second largest Afro-descendant population in Latin
			 America and the third largest outside of Africa;
		Whereas the vast majority of Afro-Colombians live on the
			 Pacific and Atlantic Coasts and the Valley of Magdalena and Cauca Rivers of
			 Colombia within the departments of Choco, Valle del Cauca, Cauca, Nariño,
			 Bolivar, Magdalena, Sucre, and Cesar and endure extreme humanitarian
			 conditions, as a result of marginalization, neglect, and the country’s 40-year
			 armed conflict and violence;
		Whereas the internal armed conflict fueled by drug
			 trafficking has generated violence against Afro-Colombian civilians and has led
			 to the appropriation of Afro-Colombian territories and internal displacement
			 creating huge obstacles for social and economic progress of the Afro-Colombian
			 population;
		Whereas the Government of Colombia has maintained close
			 ties with the United States and is the largest recipient of bilateral United
			 States foreign aid outside of the Middle East and South Asia;
		Whereas the Government of Colombia has received an
			 estimated $6,000,000,000 in military, counter-narcotics, and other aid since
			 2000, primarily through congressionally-legislated Plan Colombia;
		Whereas, although a major beneficiary of United States
			 foreign assistance, the Government of Colombia has not effectively addressed
			 racial discrimination, violence, and social and political marginalization
			 facing Afro-Colombians;
		Whereas Colombia has the second largest population of
			 internally displaced people in the world, and Afro-Colombians are the most
			 affected, compromising an estimated 40 percent of Colombia’s 3,800,000
			 internally displaced persons;
		Whereas an estimated 76 percent of Afro-Colombians live in
			 conditions of extreme poverty, 42 percent are unemployed, and only 2 percent
			 are able to attend college;
		Whereas the life expectancy for Afro-Colombians is two
			 decades shorter than the national average, with an estimated 82 percent of
			 Afro-Colombians lacking access to basic public services;
		Whereas Afro-Colombians are underrepresented in positions
			 of leadership, power, and authority within the social, political, and economic
			 spheres of the country, yet in recent years, Afro-Colombian representation in
			 government has increased: currently there are 2 Afro-Colombian senators and 7
			 Afro-Colombian members of the House of Representatives;
		Whereas the department of Choco, a region that has the
			 largest percentage of Afro-Colombians with an estimated 70 percent of the total
			 population of the state, also suffers from the lowest per-capita level of
			 government investment in health, education, and infrastructure, with a
			 significant proportion of the population facing an increase in
			 illiteracy;
		Whereas the Colombian healthcare system covers only 10
			 percent of Afro-Colombian communities, compared to 40 percent of non-black
			 communities;
		Whereas the 1991 Colombian Constitution and Law 70 of 1993
			 granted Afro-Colombians the legal titles to their ancestral land and the
			 ownership of the tropical rainforest;
		Whereas, however, Afro-Colombians have been
			 forcibly and violently displaced from their lands;
		Whereas the aerial herbicide spraying and fumigation of
			 coca crops has also resulted in the destruction of the legitimate subsistence
			 crops of Afro-Colombian communities and a corresponding increase in food
			 instability and internal displacement amongst Afro-Colombians in territories
			 where fumigation occurs;
		Whereas although Articles 6 and 7 of the International
			 Labor Convention mandates that United States assistance to Colombia is
			 contingent upon human rights standards for indigenous communities,
			 Afro-Colombians are not included in the language for human rights certification
			 conditions;
		Whereas the spread of oil palm cultivation is linked to
			 grave human rights violations, internal displacement, and the killings of
			 Afro-Colombian leaders and results in the weakening of territorial and
			 environmental rights of Afro-Colombian communities;
		Whereas human rights violations against Afro-Colombians,
			 including bombings, massacres, and kidnappings go uninvestigated and
			 unaddressed by the judicial system;
		Whereas the deaths and disappearances of Afro-Colombian
			 community activists and human rights defenders are uninvestigated and leaders
			 within the Afro-Colombian communities continue to endure death threats and are
			 specifically targeted by left-wing guerillas and right-wing
			 paramilitaries;
		Whereas Colombia’s paramilitary demobilization process has
			 led to continued displacement, human rights violations, and armed territorial
			 disputes in Afro-Colombian communities;
		Whereas Afro-Colombians suffer disproportionately from
			 extrajudicial executions, massacres, death threats, disappearances,
			 displacements, and forced conscription;
		Whereas violent terrorist attacks continue to occur at an
			 alarming rate in Buenaventura, a city with a majority Afro-Colombian
			 population, resulting in the frequent loss of innocent civilians and making
			 that city one of the most dangerous in Colombia;
		Whereas in 2002 in Bojaya, Choco, 119 unarmed
			 Afro-Colombian civilians—including 45 children—who had taken refuge in a church
			 were massacred, as they were caught in the crossfire between the Revolutionary
			 Armed Forces of Colombia (FARC) and United Self-Defense Forces of Colombia
			 (AUC) paramilitaries;
		Whereas following the massacre in 2002, civilians suffer
			 greatly due to terrorist attacks in Buenaventura, as the FARC continues to
			 commit violent acts against Afro-Colombians; and
		Whereas, although persons of African descent have made
			 significant achievements in education, employment, economic, political, and
			 social spheres in Latin America, the vast majority are marginalized: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes and honors Afro-Colombians for
			 their contributions to the economic, social, and cultural fabric of
			 Colombia;
			(2)calls upon the Government of Colombia to
			 take measures to combat racial discrimination, human rights violations, and
			 condemn all attacks and forms of racial discrimination against
			 Afro-Colombians;
			(3)urges the Government of Colombia to demand
			 politicians linked to para-politics scandals are investigated and brought to
			 justice;
			(4)urges the
			 Government of Colombia to develop and implement a policy that ensures the
			 proper execution of assistance programs designated for Afro-Colombians and
			 internally displaced communities; and
			(5)encourages the United States Government to
			 ensure that the previous consultation mechanism with Afro-Colombians and
			 marginalized groups is applied in the negotiation for a free trade agreement
			 and the implementation of Plan Colombia.
			
